Citation Nr: 1143593	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and T.M. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Little Rock, Arkansas, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of this hearing is in the claims folder.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed PTSD as a result of his service in the Navy.  He attributes this to both noncombat events aboard ship and exposure to combat situations off the shore of Vietnam.  

The record shows that the Veteran has provided several specific incidents which he believes acted as the stressors that caused his PTSD.  These include in part being at sea during a typhoon, the death of sailors by electrocution aboard ship, witnessing the death of another sailor who was hit in the head and killed by a block and tackle and then having to help remove the body, and witnessing the death by beating of an enemy prisoner by South Vietnamese soldiers.  These events all apparently occurred while he was stationed aboard the U.S.S. Falgout.  

In addition, the Veteran reports being aboard ships stationed off the coast of Vietnam on four separate deployments.  The first three were aboard the U.S.S. Falgout and the final deployment was aboard the U.S.S. Decatur.  He states that he participated in shore bombardments and the sinking of a junk, and assisted in loading a gun on those occasions.  The Veteran argues that his ships were under threat of enemy attack.  In particular, he states that while aboard the U.S.S. Decatur, the ship was constantly on alert for attacks by both shore to ship missiles and enemy aircraft.  The Veteran states that this placed him in fear for his safety.  

The evidence includes VA treatment records, including November 2007 records with a diagnosis of PTSD that the examiner attributes to events in Vietnam, including some of the stressors described by the Veteran.  

The record also shows that while the Veteran has provided some information regarding his claimed stressors, a February 2009 formal finding by the RO determined that the information provided was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) for meaningful research that might tend to corroborate the occurrence of these stressors.  

As the Veteran's stressors were not verified, he was not provided a formal VA PTSD examination.  His claim was denied on the basis that his stressors were not verified.  

However, the Veteran has since provided additional details regarding his claimed stressors at the November 2010 hearing.  

Furthermore, the Board notes that during the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is potentially applicable.  The RO has not had an opportunity to review the Veteran's claim under the new regulation. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (2010).

Accordingly, the case is REMANDED for the following action:

1.  After a review of the claims folder, compile a list of all the Veteran's claimed noncombat stressors, to include but not limited to sailing through a typhoon, witnessing the death of a sailor who was hit in the head by a block and tackle after a line was cut, the accidental electrocution of two sailors, and witnessing the beating death of an enemy prisoner.  To the extent possible, determine the date of each incident.  If necessary, contact the Veteran and request that he supply any additional information needed to determine whether or not these claimed stressors occurred.  

2.  After the stressor list has been compiled, any credible stressor for which sufficient information has been obtained to allow a search should be forwarded to the U. S. Army & Joint Services Records Research Center (JSRRC) to determine whether or not these events occurred.  The search should include ship's logs, unit histories, and any other material that might contain the necessary information.  

3.  Simultaneously, determine whether or not the Veteran's claims to have been in fear of hostile military action are consistent with the places, types, and circumstances of the Veteran's service.  This should be accomplished by confirming whether or not the U.S.S. Falgout or the U.S.S. Decatur were in "places" that exposed them to possible hostile enemy action.  If necessary, the search request for the JSRRC should ask that they use ship histories and other similar material to assist in this determination. 

4.  If any of the Veteran's claimed noncombat stressors are verified, or if it is confirmed that the Veteran's claim to have been in fear of hostile enemy action is consistent with the places, types, and circumstances of the Veteran's service, schedule the Veteran for a VA PTSD examination.  All indicated tests and studies should be accomplished, and the claims folder must be provided to the examiner.  The examiner should be provided with a document that lists of all verified stressors and which states whether or not the Veteran's claim to have been in fear of hostile enemy action is consistent with the places, types, and circumstances of his service.  The examiner should also be provided with a copy of 38 C.F.R. § 3.304(f)(3) (2011).  After completion of the examination and review of the record, the examiner should attempt to express the following opinions:
a) Does the Veteran have a current diagnosis of PTSD?
b) If it is determined that the Veteran has a current diagnosis of PTSD, is it as likely as not that his PTSD is the result of any of the verified stressors?  In the alternative, is it as likely as not that the Veteran's PTSD is the result of fear of hostile military activity as defined by 38 C.F.R. § 3.304(f)(3)?  
c) If the Veteran is determined to have a diagnosis of any other acquired psychiatric disability in addition to or instead of PTSD, is it as likely as not that this disability was incurred in or aggravated by active service?

The reasons and bases for all opinions should be provided with some detail.  If the examiner is unable provide any or all of the requested opinion without resort to speculation, the reasons and bases for this conclusion should be provided, and any missing evidence required to provide the requested opinion should be identified. 

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Specific consideration must be given to the provisions of 38 C.F.R. § 3.304(f)(3).  
If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


